 



Exhibit 10.4
AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT
     THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT, is entered into
on                     , 2006, between THE CLOROX COMPANY, a Delaware
corporation (the “Company”), and                      (the “Executive”), and
amends the Employment Agreement effective as of                      between the
Company and the Executive (the “Employment Agreement”).
     The Employment Agreement is hereby modified and amended as follows:

  1.   Section 9 of the Employment Agreement is hereby deleted and replaced in
its entirely with the following new Section 9:

“9. Entire Agreement. Together with the Amended and Restated Change in Control
Agreement effective                     , 2006 between the Executive and the
Company, the terms of this Agreement are intended by the parties to be the final
expression of their agreement with respect to the employment of Executive by the
Company and may not be contradicted by evidence of any prior or contemporaneous
agreement. The parties further intend that this Agreement and said Amended and
Restated Change in Control Agreement shall constitute the complete and exclusive
statement of their terms and that no extrinsic evidence whatsoever may be
introduced in any judicial, administrative, or other legal proceeding involving
either Agreement. The Amended and Restated Change in Control Agreement and this
Agreement supersede any prior Agreements, written or oral, between the Company
and the Executive concerning the terms of his employment.”
     Except as expressly modified herein, the Employment Agreement shall remain
in full force and effect.
          This Amendment No. 1 is executed as of the date first above written.

                     
 
                        THE CLOROX COMPANY
The Company            
 
                   
 
  By:                
 
                   
 
      Gerald E. Johnston       (Executive)    
 
      Chairman of the Board, Chief            
 
      Executive Officer and President            
 
                   
 
              (Address)    
 
                   
 
                   
 
                   
 
                   

